



Exhibit 10.18


Description of the 2016 Annual Incentive Plan
The Compensation Committee (the "Compensation Committee") of the Board of
Directors (the "Board") of Black Box Corporation (the "Company") recommended
that the Board approve, and the Board approved, an annual incentive bonus plan
(the "FY16 Annual Incentive Plan") under the Black Box Corporation 2008
Long-Term Incentive Plan, as amended (the "2008 Plan"), for the fiscal year
ending March 31, 2016 ("Fiscal 2016"). The performance goals for the FY16 Annual
Incentive Plan are, as defined below, "adjusted operating margin," "adjusted
operating margin percent," "organic revenue growth" and "free cash flow." The
"adjusted operating margin" metric replaces "operating earnings per share" which
had been used as performance metrics in previous annual incentive plans.


"Adjusted operating margin" means operating income plus "Reconciling Items" (as
defined below); "adjusted operating margin percent" means Adjusted operating
margin divided by total revenues; "organic revenue growth" means revenue
excluding the impact of currency changes and the impact of acquisitions or
dispositions; and "free cash flow" meaning cash from operations less net capital
expenditures and excluding the impact of currency changes.


"Reconciling Items" means: (i) intangibles amortization; (ii) asset write-up
expense on acquisitions; (iii) expenses, settlements, judgments and fines
associated with material litigation ($500,000 or greater per matter); (iv) the
impact of any goodwill impairment; (v) the effect of changes in tax laws or
accounting principles affecting reported results; and (vi) restructuring expense
in excess of $3 million in any fiscal year.


The performance goals for the FY16 Annual Incentive Plan will be equally
weighted. Under the FY16 Annual Incentive Plan, the achievement of the
performance goals at 90% of target for the adjusted operating margin percent
goal and free cash flow goal, 50% of target for the organic revenue growth
performance goal and 85% of target for the Adjusted operating margin goal will
result in a payout of 50% of targeted annual bonus, the achievement of the
performance goals at 100% of target will result in a payout of 100% of targeted
annual bonus and the achievement of the performance goals at 115% of target
(150% of target for the organic revenue growth performance goal) will result in
a payout of 150% of targeted annual bonus. The achievement of the performance
goals at target levels between the levels of target performance stated above
will result in payouts of targeted annual bonus amounts calculated on a
straight-line basis. The Compensation Committee retained negative discretion to
decrease the amount of any award earned under the FY16 Annual Incentive Plan.




